Case 2:18-bk-50024-MPP          Doc 156 Filed 09/03/19 Entered 09/03/19 17:27:42              Desc
                                 Main Document    Page 1 of 3



                    IN THE UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF TENNESSEE (GREENEVILLE)


 IN RE:         MICHAEL SCOTT CARMICHAEL                        CASE NO. 2:18-BK-50024-MPP
                A/K/A M. SCOTT CARMICHAEL;                                     CHAPTER 11
                GUARDIAN ENTERPRISES OF
                ALABAMA, LLC,
                DEBTORS


   MOTION TO DISMISS BY JP MORGAN CHASE BANK, NATIONAL ASSOCIATION
    OR CONVERT CHAPTER 11 BANKRUPTCY PURSUANT TO 11 U.S.C. § 1112(b)

        Comes now JPMorgan Chase Bank, National Association, a secured creditor of the above-

 named Debtor, Michael Scott Carmichael a/k/a Scott Carmichael, and a party in these proceedings,

 (hereinafter "Movant"), by and through its attorneys, Wilson & Associates, P.L.L.C., and for its

 Motion to Dismiss against Michael Scott Carmichael a/k/a M. Scott Carmichael (“Debtor”) states:

        1.      This Court has jurisdiction over this proceeding pursuant to 11 U.S.C. § 105, 28

 U.S.C. § 157(b)(2)(A), and 28 U.S.C. § 1334.

        2.      Debtor filed his petition commencing this case on January 5, 2018.

        3.      Movant is the servicer of the Deed of Trust (hereinafter “security instrument”) and

 Note executed by M. Scott Carmichael on May 23, 2014, securing payment to First Home Mortgage

 Corporation, a Corporation in the principal sum of $560,000.00.          This security instrument

 encumbers the real property located at 2809 Stay Sail Way, Mt. Pleasant, South Carolina 29466,

 more particularly described as follows:

             ALL that certain piece, parcel or lot of land, situate, lying and being in the Town of
             Mt. Pleasant, County of Charleston, South Carolina, known and designated as Lot
             16 on a plat entitled "A conditional Subdivision Plat of the Harbour, Phase 4
             Dunes West Being a Portion of Parcel 9 Owned by John Weiland Homes and
             Neighborhoods, Inc. Located in the Town of Mount Pleasant, Charleston County,
             South Carolina" prepared by Southeastern Surveying, Inc. dated August 19, 2004,
             in Plat Book EH, Page 640. Said lot having such size, shape, buttings, and
             boundings as will be reference to said plat more fully and at large appear.
Case 2:18-bk-50024-MPP           Doc 156 Filed 09/03/19 Entered 09/03/19 17:27:42                  Desc
                                  Main Document    Page 2 of 3




              Being the same property conveyed to M. Scott Carmichael by deed of Thomas
              Garian and Erin Garian dated May 23, 2014 and recorded in the Charleston
              County RMC Office simultaneously herewith.

 Copies of the security instrument, note, and assignment of deed of trust are attached hereto and

 incorporated herein.

         4.      The unpaid principal balance of the loan at the time of filing was $165,002.16. The

 subject loan is currently in default under said security instrument and note based on a failure to

 make the full regular monthly installment payments thereon. The total amount due on the subject

 loan as of July 8, 2019 was $162,099.72, which includes principal and interest at the rate of 4.5%

 per annum along with applicable late charges and other recoverable amounts. Movant may also be

 entitled to reasonable attorney’s fees and costs associated with filing this motion as set forth in the

 security instrument.

         5.      Debtor listed said property in Schedule D of his Chapter 11 Voluntary Petition.

 Movant would allege and aver that the current value of the collateral is $850,000.00 per the attached

 Schedule D.

         6.      The Debtor herein is currently in default under said Deed of Trust and Note by

 virtue of Debtor’s failure to file his Chapter 11 plan. As of July 8, 2019, Debtor is post-petition due

 for the May 1, 2019 payment.

         7.      Movant asserts that there is cause pursuant to 11 U.S.C § 1112(b)(4)(J) for the

 Court to dismiss or convert this case.

         WHEREFORE, Movant prays that this case be dismissed with prejudice or converted, or in

 the alternative that Movant be awarded adequate protection payments, that it be reimbursed for its

 costs and attorneys’ fees incurred herein, and for any and all other proper relief.




                                                    2
Case 2:18-bk-50024-MPP         Doc 156 Filed 09/03/19 Entered 09/03/19 17:27:42                Desc
                                Main Document    Page 3 of 3



                                               Respectfully submitted,

                                               /s/ Luke H. Neder
                                               Joel W. Giddens (016700)
                                               Heather Martin-Herron (032248)
                                               Luke Neder (028444)
                                               WILSON & ASSOCIATES, P.L.L.C.
                                               320 N. Cedar Bluff Road, Suite 240
                                               Knoxville, TN 37923
                                               (865)-558-5688
                                               Attorneys for Movant


                                 CERTIFICATE OF SERVICE

         On September 3, 2019, copies of the foregoing Motion to Dismiss or Convert Chapter 11
 Bankruptcy Pursuant to 11 U.S.C. § 1112(b), Order, and all attachments were served electronically
 through the electronic case filing system (ECF) or by United States Mail, postage prepaid, upon the
 creditors in the attached creditor matrix along with the following parties:


 Ryan E. Jarrard (ECF)                                 Michael Scott Carmichael (U.S. Mail)
 Attorney at Law                                       a/k/a M. Scott Carmichael
 2121 First Tennessee Plaza                            Debtor
 800 S. Gay St.                                        1059 North Cedar Bluff Road, Suite 107
 Knoxville, TN 37929                                   Knoxville, TN 37923


 Guardian Enterprises of Alabama (U.S. Mail)           United States Trustee (ECF)
 Debtor                                                800 Market Street, Suite 114
 1059 North Cedar Bluff Road, Suite 107                Howard H. Baker, Jr. U.S. Courthouse
 Knoxville, TN 37923                                   Knoxville, TN 37902

 Maurice K. Guinn (ECF)
 Attorney at Law
 P.O. Box 1990
 Knoxville, TN 37901



                                               /s/ Luke H. Neder
                                               Joel W. Giddens (016700)
                                               Heather Martin-Herron (032248)
                                               Luke Neder (028444)




                                                  3
